Citation Nr: 1510458	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral sensorineural hearing loss prior to June 1, 2009.

2.  Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss after June 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2010 rating decision granted an increased 20 percent rating for bilateral hearing loss effective from June 1, 2009.  The case was remanded for additional development in June 2011, April 2012, and October 2013.  The Board notes that evidence was added to the records subsequent to the last supplemental statement of the case, but that the evidence is not pertinent to the increased rating issues on appeal.

The issue of entitlement to service connection for dizziness has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss for the period from November 22, 2004, to January 8, 2006, was manifested by no worse than Level IV hearing acuity in each ear.

2.  The Veteran's service-connected bilateral hearing loss for the period from January 9, 2006, to May 31, 2009, was manifested by no worse than Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  The Veteran's service-connected bilateral hearing loss after June 1, 2009, is manifested by no worse than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.
CONCLUSIONS OF LAW

1.  The criteria for an increased 10 percent rating, but not higher) for bilateral hearing loss from November 22, 2004, to January 8, 2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss from January 9, 2006, to May 31, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

3.  The criteria for a rating in excess of 20 percent for bilateral hearing loss as of June 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2005.  

Further, all identified and authorized relevant records have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements in support of the claim.  Although the case was remanded in June 2011, April 2012, and October 2013 in an effort to obtain additional clarifying information concerning the test materials used for speech recognition on June 30, 2004, the Board finds no indication that any additional records actually exist.  However, for the purposes of this decision, the Board will resolve reasonable doubt in favor of the Veteran and assume that the June 30, 2004, audiology results were based upon use of the Maryland CNC test material.  The examination is shown to have been provided by a VA audiologist at a VA medical facility and the results were reported on a VA audiological evaluation form.  The Maryland CNC test is the prescribed speech recognition test used for VA rating purposes and based upon administrative regularity it may be assumed to have been used.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

A VA examination or opinion must be adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations, and adjudication of the claim on appeal would not cause any prejudice to the appellant.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  The provisions of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) for rating reductions do not apply to the assignment of the staged disability ratings during the appeals process where a Veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

VA regulations provide a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

An hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC test and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2014).  

Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2014).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

Here, the Veteran contends that his hearing loss disability is more severe than presently rated.  His service connection claim for bilateral hearing loss was received by VA on November 22, 2004.

VA audiological evaluation on June 30, 2004, revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
65
70
52.5
LEFT
30
55
65
70
55

Those findings were reported on a VA Form 10-2364, audiological evaluations, and included speech audiometry results without indication in the check-off boxes as to whether they were based upon the Maryland CNC material or some other test.  In an audiology consultation report dated the same date the audiologist provided diagnoses of mild to moderately severe left ear hearing loss and mild to moderately severe right hear hearing loss.  It was noted that in both ears there was "[g]ood (80%) word recognition ability" and good inter/intra test reliability.  The examiner stated the Veteran would benefit from binaural amplification and that he was advised of good listening strategies.  An August 2004 report noted the Veteran was issued hearing aids.

VA authorized audiological evaluation on January 9, 2006, revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
65
70
51
LEFT
30
50
65
65
53

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 86 percent in the left ear.  The examiner's summary of test results noted mild to severe sensorineural hearing loss and good word recognition ability in the right ear and mild to moderately severe sensorineural hearing loss and good word recognition ability in the left ear.  

VA authorized audiological evaluation On June 1, 2009, revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
70
75
62.5
LEFT
50
65
75
80
67.5

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  The diagnosis was bilateral mild to severe sensorineural hearing loss and good/fair word recognition ability.  The examiner noted the disorder had significant occupational effects with impact due to memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty.  

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss from November 22, 2004, to January 8, 2006, was manifested by no worse than Level IV hearing acuity in each ear.  The June 2004 VA audiological evaluation is presumed to have used Maryland CNC materials.  There is no indication that consideration otherwise would warrant any higher staged rating after receipt of the Veteran's claim on November 22, 2004.  The reported June 2004 speech recognition scores are also found to be consistent with the Maryland CNC results subsequently reported upon VA examination in January 2006.  Therefore, an increased 10 percent rating, but not higher, is assigned effective from November 22, 2004, to January 8, 2006.

The Board further finds that the Veteran's service-connected bilateral hearing loss from January 9, 2006, to May 31, 2009, was manifested by no worse than Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.  At those levels, a 0 percent rating is warranted.  The Board notes that the notice provisions under 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) for rating reductions are not applicable in this case because the disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board.  It is significant to note that the Veteran's speech recognition results are shown to have improved somewhat during the period after June 2004, but that the Veteran was advised of good listening strategies at the VA examination in June 2004.  The Board finds that the January 9, 2006, VA examination findings are persuasive as to the level of disability for that period of time.  Therefore, the claim for entitlement to a compensable rating for bilateral sensorineural hearing loss from January 9, 2006, to May 31, 2009, must be denied because the preponderance of the evidence is against the assignment of any higher rating.

The Board also finds that the Veteran's service-connected bilateral hearing loss after June 1, 2009, is manifested by no worse than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.  The June 1, 2009, VA examination findings are persuasive as the present level disability.  There is no evidence of record suggesting any increase in disability.  Therefore, the claim for entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss as of June 1, 2009, is denied.

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that a compensable hearing loss disability results in some degree of communication impairment and limits some activities.  VA examiners have also acknowledged that the Veteran reported having had difficulty understanding speech, but overall their findings and opinions do not demonstrate that a more severe disability than reflected by the present ratings exists under the conditions of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected bilateral hearing loss is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The persuasive evidence in this case shows that he experiences difficulty in daily life, but these difficulties are not indicative of a marked interference with employment as a result of the service-connected disability.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher or additional staged ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent rating, but not higher, for bilateral sensorineural hearing loss from November 22, 2004, to January 8, 2006, is granted.

Entitlement to a compensable rating for bilateral sensorineural hearing loss from January 9, 2006, to May 31, 2009, is denied.

Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss as of June 1, 2009, is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


